Citation Nr: 0726339	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-01 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for organic stomach 
disorder, to include residuals of surgery claimed to have 
occurred in service.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board remanded this claim in November 2003.  In March 
2007, the Appeals Management Center (AMC) issued a 
supplemental statement of the case and returned the case to 
the Board.  

The Board notes that the veteran's VA claims file was 
misplaced during the pendency of this appeal, and the Board 
has before it a reconstructed file.  Additionally, military 
records from the veteran's period of active duty are limited 
as it appears that they were destroyed in a fire. 

According to a January 2002 statement of the case, the 
veteran's claim was previously denied in June 1989.  As the 
veteran's claims file has been lost during the pendency of 
this appeal, it is impossible for the Board to determine what 
evidence was of record at the time of the last final denial 
of the veteran's claim.  As such, the Board will consider the 
veteran's claim on the merits.   

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he has a stomach disorder as a 
result of his active military service.  While this claim has 
been ongoing for some time, the Board finds that in fairness 
to the veteran the claim must be remanded for additional 
development.  

Initially, the Board points out that the United States Court 
of Appeals for Veterans Claims has held that, in cases where 
records once in the hands of the Government are missing, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In 
this case, the veteran's service records have apparently been 
destroyed, and the veteran's claims file was lost during the 
pendency of this appeal.  
	
The most recent supplemental statement of the case denied the 
veteran's claim in part because the evidence did not show 
that the veteran had any stomach disorder in service.  The 
veteran has subsequently submitted additional evidence, and 
his representative has waived initial consideration of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2006).  The 
additional evidence consists of morning reports indicating 
that the veteran was at a hospital in Germany in October 
1953.  

In its last remand, the Board directed that the veteran be 
given an examination to determine the etiology of a scar on 
his abdomen, and if any records were indicative of in-service 
surgery to render an opinion as to the etiology of the 
veteran's current stomach disorder and whether it may be 
connected to the veteran's service and any ulcer surgery he 
may have had in service.  

In May 2004, a VA examiner noted that two endoscopies and an 
upper gastrointestinal series did not show any evidence of 
prior peptic ulcer surgery, and that an abdominal and pelvic 
computed tomography showed no abnormalities.  The examiner 
opined that "no evidence has been presented that the patient 
developed a 'stomach disorder' during his service."  It 
appears that this opinion was based in part on the fact that 
there were no records of in-service hospitalization in 
Germany.  The examiner referred the question of the etiology 
of the scar to the surgery clinic.  

The next month, a VA physician opined that the veteran's 
abdominal scar was "likely due to bladder surgery rather 
than stomach surgery - urology may be able to comment 
better."  There is no indication that urology was ever 
consulted.  Such review should be conducted in an attempt to 
determine the etiology of the scar.

In sum, the records are limited due to no fault of the 
veteran, there is competent evidence that the veteran may 
have had surgery while in service, the opinion rendered as to 
the etiology of an abdominal scar indicates that further 
consultation may result in a more confident opinion, and the 
only opinion as to the etiology of the veteran's current 
stomach disorder does not consider all of the now available 
evidence and does not directly address the etiology of the 
veteran's current stomach condition.  The Board finds that 
given the above, another examination and opinion are 
warranted.

Additionally, in its November 2003 remand, the Board 
instructed that the RO was to "inquire of the veteran" if 
there were any employment medical records, especially for the 
period proximate to his service.  In an August 2005 
notification letter, the veteran was informed that employment 
physical records would help in making a decision on the 
claim.  However, as the veteran has had his information lost 
on two separate occasions, the Board is of the opinion that 
it is imperative to assemble as much relevant information as 
is possible, and that the veteran should be directly asked if 
he knows of any medical records related to his employment, 
especially during the time proximate to his service.  

Furthermore, the reconstructed claims folders do not contain 
a power of attorney form.  All administrative indications are 
that The American Legion has been certified as the 
appellant's representative, and accordingly, have been so 
listed on the title page.  Appellant should submit a new 
power of attorney to that organization, so that it is clear 
there are no ongoing privacy issues.  Finally, the American 
Legion at the RO should be contacted for copies of any 
information they may have in files pre-dating the Board's 
prior rating action.  This should include any prior 
communications, rating actions, or other evidence or 
information that may be on file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the veteran if 
he knows of any records held by his 
previous employer(s), or any other entity, 
that may be suggestive of his medical 
condition around the time of his active 
military service.  Development should be 
completed as warranted.  A sufficient 
amount of time should be allowed for 
response.

2.  The appellant should be asked to 
complete a power of attorney form, to The 
American Legion if he so desires.  If 
another organization is picked or 
appellant desires to proceed without 
representation, that should be documented.  
In addition, The American Legion officer 
at the RO should be contacted to ascertain 
whether there are any documents in the RO 
file that predate the Board's 2003 remand.  
Specifically, any correspondence, rating 
actions, medical reports, or other such 
information should be copied and provided 
for association with the claims folder.  
If there is no additional documentation 
found, the claims folders should contain a 
description of the attempts made and the 
negative findings.

3.  Thereafter, the AMC/RO should schedule 
the veteran for a VA examination with an 
urologist.  The claims folder should be 
made available to the examiner prior to 
the examination.  The examiner should be 
asked to give an opinion as to the 
etiology of the veteran's abdominal scar, 
i.e., is the scar consistent with the 
veteran's reported history of prior ulcer 
surgery while in service or is there 
evidence of bladder surgery?  

If the examiner is of the opinion that the 
veteran's scar is more likely than not the 
result of an in-service surgery (bladder, 
stomach, etc.), the examiner should render 
an opinion as to any current residuals 
from that surgery.  If an opinion cannot 
be rendered to either of these questions 
without resort to speculation, that should 
be noted.

4.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



